\ot%-m
                                  ELECTRONIC RECORD




COA #      03-13-00701-CR                           OFFENSE:        38.04


           Johnny Ferris aka Johnny Wayne
STYLE:      Ferris v. The state of Texas            COUNTY:         Tom Green

COA DISPOSITION:        AFFIRMED                    TRIAL COURT:    51st District Court


DATE: 06/24/14                      Publish: NO     TC CASE #:      A-13-0162-SB




                          IN THE COURT OF CRIMINAL APPEALS


          Johnny Ferris aka Johnny Wayne
STYLE:    Ferris v. The State of Texas                   CCA#:         lQ2t-/¥
         ?*nsz                           Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         ^P^                                            JUDGE:
DATE:      N<?jesh'fi0l Jlj 2orf                        SIGNED:                           PC:_
JUDGE:                                                   PUBLISH:                         DNP:




                                                                                          MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD